BELCHER, Judge.
*268The offense is driving while intoxicated; the punishment, three days in jail and a fine of $50.
Appellant challenges the sufficiency of the evidence to show that he was the driver of the car at the time and place in question.
V. T. Gross testified that while he was driving his car on a public highway a car passed to his right, forced him into the lane of oncoming traffic, weaved back and forth on the highway and soon stopped at a tavern; that he could see the driver sitting in the car in front of the tavern from the place where he telephoned an officer; that the driver then went into the tavern and when Officer Munoz arrived they went into the tavern and he pointed out to the officer the person he had seen driving the car on the highway.
Officer Munoz testified that, in response to a telephone call, he went to a tavern where he saw the appellant who was pointed out to him by the witness Gross; that the appellant told him “it was his car; where he lived and where he had been, what had happened,” but that he did not “remember if he had caused these people to drive off the highway,” and further testified that he arrested the appellant at the tavern.
Both Munoz and Gross testified that they observed appellant’s speech and his walk, smelled the odor of an intoxicating beverage on his breath, and expressed the opinion that he was intoxicated.
Appellant did not testify or call any witnesses to testify in his behalf.
The facts and circumstances in evidence were sufficient to warrant the jury’s conclusion that the appellant was driving the car at the time and place as charged.
The judgment is affirmed.
Opinion approved by the Court.